Case 8:20-cv-00287-JVS-KES Document 64 Filed 03/06/20 Page 1 of 2 Page ID #:10279



 1 Wayne W. Call, State Bar No. 56676
    wcall@calljensen.com
 2 Mark L. Eisenhut, State Bar No. 185039
 3 meisenhut@calljensen.com
   William P. Cole, State Bar No. 186772
 4 wcole@calljensen.com
   Chris C. Scheithauer, State Bar No. 184798
 5 cscheithauer@calljensen.com
 6 CALL & JENSEN
   A Professional Corporation
 7 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 8 Tel: (949) 717-3000; Fax: (949) 717-3100
 9 Robert Corn-Revere, Washington D.C. Bar No. 375415
   (seeking admission pro hac vice)
10 bobcornrevere@dwt.com
   Ronald G. London, Washington D.C. Bar No. 456284
11 (seeking admission pro hac vice)
12 ronnielondon@dwt.com
   DAVIS WRIGHT TREMAINE LLP
13 1919 Pennsylvania Avenue, NW
   Suite 800
14 Washington, DC 20006
15 Tel: (202) 973-4235; Fax: (202) 973-4425
   Attorneys for Defendants OTA Franchise Corporation,
16 Newport Exchange Holdings, Inc., NEH Services, Inc.,
   Eyal Shachar, Samuel R. Seiden and Darren Kimoto
17
                          UNITED STATES DISTRICT COURT
18
19                      CENTRAL DISTRICT OF CALIFORNIA

20 Federal Trade Commission,                   Case No. 8:20-cv-00287 JVS (KESx)
21              Plaintiff,                     ORDER GRANTING DEFENDANTS’
22                                             EX PARTE APPLICATION FOR
                vs.                            CLARIFICATION OF TEMPORARY
23                                             RESTRAINING ORDER AND
     OTA Franchise Corporation, et al.,        REQUEST FOR PERMISSION TO
24                                             PAY EMPLOYEES AND TO
                Defendants.                    COLLECT MONEY
25
26                                             Complaint Filed: February 12, 2020
                                               Trial Date: None Set
27
28
                                              -1-
       ORDER GRANTING DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY
     RESTRAINING ORDER AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
Case 8:20-cv-00287-JVS-KES Document 64 Filed 03/06/20 Page 2 of 2 Page ID #:10280



 1           The Court has considered Defendants OTA Franchise Corporation, Newport
 2 Exchange Holdings, Inc., NEH Services, Inc., Eyal Shachar, Samuel R. Seiden, and
 3 Darren Kimoto’s (“Defendants”) Ex Parte Application for Clarification of the
 4 Temporary Restraining Order and Request for Permission to Pay Employees and to
 5 Collect Money (the “Application for Clarification of TRO”).
 6           Having considered the Application for Clarification of TRO, and good cause
 7 appearing, therefore, the Court ORDERS as follows:
 8           The Court GRANTS in part the Application for Clarification of TRO and
 9 ORDERS that while the Court’s Temporary Restraining Order with Asset Freeze, and
10 Other Equitable Relief, and Order to Show Cause Why a Preliminary Injunction Should
11 Not Issue (the “TRO”) is in effect, Defendants OTA Franchise Corporation; Newport
12 Exchange Holdings, Inc.; and NEH Services, Inc. may continue to collect money
13 subject to all asset restrictions once received. They may also pay their employees, other
14 than defendants, their usual current salaries; however, no single payment or aggregate
15 of payments in single a month shall exceed $5,000 without a prior order of the Court.
16 They may also pay for the employer’s share of health insurance benefits already in
17 effect.
18           All other relief is denied.
19           No later than the 15th day of each month, defendants shall file a listing of payees
20 and the amount each payment authorized herein for the prior month. An officer(s) shall
21 certify the accuracy of the report.
22           IT IS SO ORDERED.
23
24           Dated: March 06, 2020 By:
                                                 HON. JAMES V. SELNA
25                                               UNITED STATES DISTRICT COURT JUDGE
26
27
28
                                              -2-
       ORDER GRANTING DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY
     RESTRAINING ORDER AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
